UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

AMINE TOUARSI,

                      Plaintiff,

                      v.                          Case No. 13-cv-01105 (CRC)

UNITED STATES DEPARTMENT OF
JUSTICE, et al.,

                      Defendants.

                                   MEMORANDUM OPINION

       Fifteen years ago, Plaintiff Amine Touarsi was detained by immigration agents on

suspicions of terrorism while he was in the United States awaiting a decision on his application for

political asylum from Algeria. After being held for over a year, Touarsi was granted asylum and

released without ever being charged with a crime. He has since become a U.S. citizen. Touarsi

contends that his detention was unjustified and that federal law enforcement continues to hound him

without cause. Seeking to establish government misconduct, Touarsi filed a Freedom of

Information Act request with the Federal Bureau of Investigations for records regarding his arrest

and detention. The Department of Justice (“DOJ”) and other relevant agencies provided Touarsi

roughly 200 pages of records in response to his request but withheld approximately 350 other pages

under various FOIA exemptions. Touarsi now brings suit to challenge the government’s response.

He does not dispute the adequacy of the government’s search for records, but he contends that

nearly every aspect of the government’s decision to withhold records was improper, and he

demands production of the withheld materials, expungement of his records, and attorney’s fees.

Without expressing judgment on the merits of Touarsi’s complaints of mistreatment, the Court

concludes that the agencies have adequately justified their FOIA withholdings and therefore will

grant summary judgment in favor of the government.
       I.      Background

       Amine Touarsi fled Algeria and applied for political asylum in the United States in 1996,

claiming that extremist groups had targeted him because of his political associations. Affidavit of

Amine Touarsi (“Touarsi Aff.”) ¶¶ 3–4. Three years after his arrival in the U.S., Immigration and

Naturalization Service agents detained Touarsi upon suspicions that he was connected to a terrorist

plot and held him in various detention facilities over the next year. Id. ¶¶ 3, 9–17. An Immigration

Judge denied Touarsi’s asylum application while he was detained, but Touarsi successfully

appealed that decision to the Board of Immigration Appeals, obtained asylum, and was released. Id.

¶¶ 18–20. According to Touarsi, the media reported on his detention at the time and published his

full name. Id. ¶¶ 6–8. Since his release, Touarsi claims that federal agents offered him an early

green card in exchange for his becoming an informant, which he refused. Id. ¶¶ 22–23. Touarsi

further alleges that he is questioned extensively whenever he returns to the United States from

traveling abroad, that he lost a job as a taxi driver because his license was denied due to his

detention, and that he “feel[s] like [he is] constantly under surveillance and cannot live a normal

existence.” Id. ¶¶ 25–36.

       Seeking to learn more about the reasons for his arrest and detention, in March 2012 Touarsi

submitted a FOIA request to the FBI for:

       a. All records related to Mr. Touarsi’s arrest and detention in 1999 through 2001.
       b. All records related to Mr. Touarsi created and/or kept by the FBI.
       c. All records related and relied upon on the investigation and the arrest of Mr.
          Touarsi. This includes, but [is] not limited to the outcome of the investigation
          and the release.
       d. All records related to Mr. Touarsi’s surveillance by law enforcement since 2001.
       e. All records related to the FBI’s visit to Mr. Touarsi in 1997 to offer him a Green
          Card in exchange for being an informant.
       f. All records and documents related to investigations, reports, and conclusions
          concerning Mr. Touarsi in the possession of the FBI.




                                                   2
Declaration of David M. Hardy, Section Chief in the FBI Records Management Division, (“Hardy

Decl.”) ¶ 61. In response to this request, the FBI searched its central records system and found a

main investigative file associated with Touarsi and other individuals, from which it reviewed 85

pages directly related to Touarsi and released 56 pages to him in part or in whole. Id. ¶¶ 7–9.

       After an unsuccessful administrative appeal, Touarsi filed this lawsuit. Id. ¶¶ 15–16. In

response, the FBI again searched its central records system and found an additional 291 pages of

responsive records, of which it released 123 pages in full or in part, referred five records to

Immigration and Customs Enforcement (“ICE”) for review, and referred 124 pages to Customs and

Border Protection (“CBP”). Id. ¶¶ 16, 108–09. The FBI also searched its electronic surveillance

indices, which uncovered no further responsive records. Id. ¶¶ 15–16. ICE released in part and

withheld in part the five pages it received from the FBI. Declaration of Louis Todd Fuss, ICE

Supervisory Paralegal Specialist (“Fuss Decl.”) ¶ 7. CBP released in part seven pages and

requested the FBI withhold the remaining referred pages on CBP’s behalf. Declaration of Shari

Suzuki, CBP FOIA Appeals Officer (“Suzuki Decl.”) ¶ 14. The FBI, CBP, and ICE relied on FOIA

Exemptions 1, 3, 5, 6, 7(C), 7(D), and 7(E) to withhold the records. Hardy Decl. ¶ 16; Suzuki

Decl. ¶ 14; Fuss Decl. ¶ 9.

       II.     Standard of Review

       Congress created FOIA “to pierce the veil of administrative secrecy and to open agency

action to the light of public scrutiny.” Am. Civil Liberties Union v. DOJ, 655 F.3d 1, 5 (D.C. Cir.

2011) (quoting U.S. Dep’t of the Air Force v. Rose, 425 U.S. 352, 361 (1976)). Despite this broad

mandate, FOIA contains a set of exemptions to the general obligation to provide government

records to the public. 5 U.S.C. § 552(b). These exemptions are in place “to balance the public’s

interest in governmental transparency against the “‘legitimate governmental and private interests

[that] could be harmed by release of certain types of information.’” United Techs. Corp. v. DOD,

                                                   3
601 F.3d 557, 559 (D.C. Cir. 2010) (quoting Critical Mass Energy Project v. Nuclear Regulatory

Comm’n, 975 F.2d 871, 872 (D.C. Cir. 1992) (en banc)). FOIA “mandates a strong presumption in

favor of disclosure,” and its “statutory exemptions, which are exclusive, are to be narrowly

construed[.]” Nat’l Ass’n of Home Builders v. Norton, 309 F.3d 26, 32 (D.C. Cir. 2002)

(quotations omitted).

       “FOIA cases typically and appropriately are decided on motions for summary judgment.”

Defenders of Wildlife v. U.S. Border Patrol, 623 F. Supp. 2d 83, 87 (D.D.C. 2009). In deciding a

motion for summary judgment, the Court assumes the truth of the non-movant’s evidence and

draws all reasonable inferences in the non-movant’s favor. Anderson v. Liberty Lobby, Inc., 477
U.S. 242, 255 (1986). The government bears the burden to establish that the claimed exemptions

apply to each document for which they are invoked. Am. Civil Liberties Union v. DOD, 628 F.3d
612, 619 (D.C. Cir. 2011). The government may satisfy this burden through declarations that

describe the justifications for its withholdings in “specific detail, demonstrate[ing] that the

information withheld logically falls within the claimed exemption[.]” Id. The agency’s affidavits

will not be sufficient to warrant summary judgment if the plaintiff puts forth contrary evidence or

demonstrates the agency’s bad faith. Id. When the government raises national security objections

to disclosure, courts in this circuit “consistently defer to executive affidavits predicting harm to the

national security, and have found it unwise to undertake searching judicial review” of the

government’s justifications for withholding. Ctr. For Nat’l Sec. Studies v. DOJ, 331 F.3d 918, 927

(D.C. Cir. 2003) (citations omitted).

       III.    Analysis

       Touarsi has not disputed the adequacy of DOJ’s search for responsive records. Rather, he

challenges the agencies’ Vaughn index and their justifications for the withholdings under




                                                    4
Exemptions 1, 3, 5, 6, 7(C), 7(D), and 7(E). He also asks the Court to expunge records related to

him and award attorney’s fees. The Court will address each of Touarsi’s complaints in turn.

               A. Vaughn Index

       FOIA requires an agency to provide the requestor with a description of each withheld

document along with an explanation for the agency’s nondisclosure. Oglesby v. U.S. Dep’t of the

Army, 79 F.3d 1172, 1176 (D.C. Cir. 1996) (citing King v. DOJ, 830 F.2d 210, 224 (D.C. Cir.

1987)). “The description and explanation the agency offers should reveal as much detail as possible

as to the nature of the document, without actually disclosing information that deserves protection.”

Id. These requirements stem from the D.C. Circuit’s ruling in Vaughn v. Rosen, 484 F.2d 820

(D.C. Cir. 1973).

       In this case, the responding agencies created categories of withheld records based on each

document’s content and the applicable exemption. E.g., Hardy Decl. ¶¶ 31–33. They then marked

these codes on “deleted page sheets” when a page was withheld in whole or next to the portion of a

page that was withheld in part. Id. The declarations accompanying the government’s summary

judgment motion describe the categories of information that were withheld under each exemption

and the agencies’ reasoning for the withholding. See generally Hardy Decl.; Suzuki Decl.; Fuss

Decl. This general practice is regularly accepted by members of this court and is not, in and of

itself, a legally insufficient means of satisfying an agency’s Vaughn obligations . See, e.g., Citizens

for Responsibility & Ethics in Washington v. DOJ, 746 F.3d 1082, 1088 (D.C. Cir. 2014) (“‘the

government need not justify its withholdings document-by-document; it may instead do so

category-of-document by category-of-document, so long as its definitions of relevant categories are

sufficiently distinct to allow a court to determine whether the specific claimed exemptions are

properly applied’” (quoting Gallant v. NLRB, 26 F.3d 168, 173 (D.C. Cir. 1994))); Keys v. DOJ,

830 F.2d 337, 349–50 (D.C. Cir. 1987) (addressing coding format nearly identical to the one at

                                                   5
issue here) (citing Donovan v. FBI, 806 F.2d 55, 58–59 (2d Cir. 1986)). Accordingly, the Court

will not require the agencies to justify their withholdings document-by-document and will instead

review their justifications for each category in the context of the specific exemptions applied.

               B. Exemption 1

       Exemption 1 protects from disclosure documents that are properly classified under an

Executive Order “in the interest of national defense or foreign policy[.]” 5 U.S.C. § 552(b)(1).

Documents may be classified under Executive Order 13,526 by an “original classification

authority” if the information pertains to “intelligence activities (including covert action),

intelligence sources or methods, or cryptology” and “the original classification authority determines

that the unauthorized disclosure of the information reasonably could be expected to result in

damage to the national security[.]” Exec. Order 13,526, 75 Fed. Reg. 707, 707 (Dec. 29, 2009).

The Supreme Court has defined “intelligence sources and methods” broadly to encompass “all

sources of intelligence that provide, or are engaged to provide, information the Agency needs to

perform its statutory duties with respect to foreign intelligence[,]” including the “broad power to

protect the secrecy and integrity of the intelligence process.” CIA v. Sims, 471 U.S. 159, 169–70

(1985). The FBI’s declarant, David M. Hardy, who is an original classifying authority, states that

the FBI withheld “detailed intelligence activity information gathered or compiled by the FBI on a

specific individual or organization of national security interest;” 1 the “focus and character or title of

a case;” and “FBI file numbers assigned to specific intelligence activities, including channelization

and dissemination instructions.” Hardy Decl. ¶¶ 2, 37–46.




1
  The FBI has also withheld some of the same documents under Exemption 3 pursuant to the
National Security Act, 50 U.S.C. § 3024(i)(1). Because the Court determines that the information is
properly withheld under Exemption 1, it need not address whether it is separately protected by
Exemption 3.
                                                    6
       According to Touarsi, the FBI’s description of the documents is insufficient to analyze

whether the information relates to intelligence methods or would harm national security if revealed.

Pl. Mem. at 16. While the Bureau may not rely on a “categorical description of redacted

material[,]” Campbell v. DOJ, 164 F.3d 20, 30 (D.D.C. 1998) (quotations omitted), it must disclose

only “as much information as possible without thwarting the exemption’s purpose.” King, 830 F.2d

at 223. Hardy’s declaration explains that revealing methods of intelligence gathering could enable

entities and individuals to better hide malicious activities from investigation. Hardy Decl. ¶¶ 41–

43. And revealing specific information uncovered by an investigation method can likewise reveal

the method itself. Id. The government has also submitted materials in camera that provide further

justifications for its withholdings. Having reviewed these materials, 2 the Court agrees that the only

additional information the FBI could plausibly provide would disclose the very intelligence

methods the government seeks to protect. See, e.g., Shapiro v. DOJ, No. 13-cv-595, 2014 WL
953270, at *10 (D.D.C. Mar. 12, 2014) (FBI not required to explain details of “intelligence sources

and methods” withheld pursuant to Exemption 1 where doing so would reveal protected

information). Hardy’s justification for the withholdings, coupled with the government’s in camera

submissions, provides sufficient explanation of the potential harms of disclosure to warrant granting

summary judgment for the government on this issue. See Ctr. For Nat’l Sec. Studies, 331 F.3d at

927 (court accords great deference to agencies tasked with national security and law enforcement in

determining whether to disclose certain information).




2
  Touarsi asks that the Court reject DOJ’s request to submit documents in camera until the
government has submitted a legally sufficient Vaughn index. Pl. Mem. at 30–31. As stated above,
however, the government has provided a sufficiently detailed description of withheld materials. In
any event, the Court, in its discretion, finds that the provided materials were appropriately
submitted in camera. See Ray v. Turner, 587 F.2d 1187, 1195 (D.C. Cir. 1978) (court has
discretion to make in camera inspection of documents under FOIA).
                                                  7
       Touarsi further contends that because he has never been charged with a crime, any

information in his records must not compromise national security. Pl. Mem. at 16. But whether or

not Touarsi has committed a crime does not alter the FBI’s ability to protect its intelligence sources

and methods. Lastly, Touarsi takes issue with the FBI’s Exemption 1 withholdings because he

received several pages that were partially redacted under Exemption 1 but that are marked

“unclassified” and have the word SECRET crossed out. Def. Mem. at 16. In a supplemental

declaration, however, Mr. Hardy explains that these markings were made after the redactions to

make clear that the information that was provided to Touarsi is not classified. Second Hardy Decl.

¶ 4. Accordingly, the FBI has adequately justified its withholding of records under Exemption 1.

               C. Exemption 5

       FOIA Exemption 5 covers “inter-agency or intra-agency memorandums or letters which

would not be available by law . . . in litigation with the agency.” 5 U.S.C. § 552(b)(5). This means,

in effect, privileged documents that originated with the agency. U.S. Dep’t of the Interior v.

Klamath Water Users Protective Ass’n, 532 U.S. 1, 8 (2001). Here, the government invoked the

attorney-client privilege as to some documents and the deliberative process privilege as to others.

Touarsi challenges both privileges, arguing that the government must reveal the withheld material

because it has engaged in misconduct.

                       i. Misconduct

       Touarsi asks the court to waive the attorney-client and deliberative process privileges

because he believes the government has engaged in misconduct related to his investigation and

detention. Pl. Mem. at 21–22. There is a “presumption of legitimacy accorded to the

Government’s official conduct[,]” which may only be overcome by “evidence that would warrant a

belief by a reasonable person that the alleged Government impropriety might have occurred.” Nat’l

Archives & Records Admin. v. Favish, 541 U.S. 157, 174 (2004) (citing U.S. Dep’t of State v. Ray,

                                                  8
502 U.S. 164, 178–79 (1991)); accord Boyd v. DOJ, 475 F.3d 381, 388 (D.C. Cir. 2007)

(“Unsubstantiated assertions of government wrongdoing . . . do not establish ‘a meaningful

evidentiary showing.’” (quoting Favish, 541 U.S. at 175)).

       Touarsi describes various activity that he contends constitutes government impropriety.

Touarsi claims that because he was never prosecuted, his detention and investigation necessarily

were improper. Pl. Mem. at 21–22. But the government may have decided not to prosecute Touarsi

for any number of reasons, and its decision is not evidence that it lacked a basis to investigate him

in the first instance. Despite Touarsi’s contention that FBI agents have been harassing him for

years, id. at 24, his affidavit does not describe any specific instances of misconduct. He states that

he and his friends have been questioned by the FBI many times, that he is interrogated whenever he

returns to the country from travel abroad, and that his taxi cab license was not renewed after a

background check. Touarsi Aff. ¶¶ 29–35. None of this activity as described, however, raises a

reasonable inference of improper or illegal conduct. Touarsi likewise does not explain why it

would be misconduct for federal agents to offer to help expedite his obtaining a green card if he

would act as an informant. Id. ¶ 23. Nor does he establish what improper motive the government

might have to continue to investigate him—if indeed that is the case—asserting only that it is

“plausible” that it is trying to avoid disclosing evidence of misconduct. Id. But Touarsi cannot

obtain otherwise-privileged records unless he provides actual evidence that could raise a reasonable

inference of wrongdoing. See Favish, 541 U.S. at 174. Because he has not done so, the Court will

not require the government to disclose validly withheld records.

                       ii. Attorney-Client Privilege

       The attorney-client privilege protects confidential communications from clients to their

attorneys made for the purpose of securing legal advice or services. In re Sealed Case, 737 F.2d 94,

98–99 (D.C. Cir. 1984). The privilege also protects communications from attorneys to their clients

                                                   9
if the communications “rest on confidential information obtained from the client.” Id. at 99. In the

governmental context, the “client” may be the agency and the attorney may be an agency lawyer.

Tax Analysts v. IRS, 117 F.3d 607, 618 (D.C. Cir. 1997). DOJ has asserted the attorney-client

privilege to withhold legal advice from FBI attorneys to government agents and employees

concerning investigation strategies and a potential prosecution. Hardy Decl. ¶ 57. On its face, this

type of information is protected by the privilege.

       Touarsi attempts to challenge the FBI’s assertion of the privilege by first contending that the

Bureau must provide a “description of the legal advice sought” to demonstrate that the withheld

material is privileged. Pl. Mem. at 18–19. But requiring the Bureau to divulge details of the

communications beyond their general subject matter—a criminal investigation and potential

prosecution—is not necessary for the Court to determine whether the information is privileged and

would invade the very privilege itself. Second, Touarsi asks for the names of the FBI counsel

involved in these communications and “exactly who the client seeking the advice is.” Id. Absent a

showing of bad faith or contrary evidence, however, the Court has no reason to disbelieve Hardy’s

declaration that the parties to these communications were government attorneys and their clients.

See, e.g., Am. Civil Liberties Union, 628 F.3d at 619 (agency affidavits accepted as true absent

contrary evidence or indicia of bad faith). Third, Touarsi claims the FBI has not affirmatively

proven that “these communications were treated in a confidential manner.” Pl. Mem. at 19. The

Hardy declaration, however, expressly states that the communications “were made in confidence

[and] were not shared with or circulated to individuals outside the attorney-client relationship.”

Hardy Decl. ¶ 57. Finally, Touarsi posits that if the communications were “merely authoritative

interpretations of agency law” then they are not protected by the attorney-client privilege. Pl. Mem.

at 19. But, again, the Hardy declaration makes clear that the communications related to a specific




                                                     10
investigation and potential prosecution. For all these reasons, the Court will not upset the

government’s assertions of the attorney-client privilege.

                           iii. Deliberative Process Privilege

        Exemption 5 also encompasses the deliberative process privilege. NLRB v. Sears, Roebuck

& Co., 421 U.S. 132, 150 (1975); Public Citizen, Inc. v. OMB, 598 F.3d 865, 874 (D.C. Cir. 2010).

To qualify for the privilege, a document must be both “predecisional,” meaning it was made before

the “adoption of an agency policy,” Judicial Watch, Inc. v. FDA, 449 F.3d 141, 151 (D.C. Cir.

2006) (internal quotation marks omitted), and “deliberative,” meaning it makes “recommendations

or express[es] opinions on legal or policy matters[,]” Judicial Watch of Florida, Inc. v. DOJ, 102 F.

Supp. 2d 6, 12 (D.D.C. 2000) (citing Vaughn, 523 F.2d at 1144).

        Here, CBP withheld one of its officer’s handwritten notes, taken when Touarsi returned to

the United States from a trip abroad. See Suzuki Decl. ¶ 17. CBP contends the notes are

predecisional and deliberative because they reflect “the CBP Officer’s thought process regarding

how the traveler was processed” and because they would reveal how the officer prioritized facts and

“his interpretation of certain data.” Id. An individual government officer’s notes may constitute

deliberative documents if they are used to assist the decisionmaking process. See, e.g., Baker &

Hostetler LLP v. U.S. Dep’t of Commerce, 473 F.3d 312, 321 (D.C. Cir. 2006) (“notes taken by

government officials often fall within the deliberative process privilege”) (citing Coastal States Gas

Corp. v. U.S. Dep’t of Energy, 617 F.2d 854, 866 (D.C. Cir. 1980) (deliberative process privilege

protects “subjective documents which reflect the personal opinions of the writer rather than the

policy of the agency”)); Judicial Watch of Florida, 102 F. Supp. 2d at 14 (Attorney General’s notes

to himself protected). 3



3
  Touarsi also contends that the government must segregate and disclose non-privileged factual
information within a document otherwise protected by the deliberative process. Pl. Mem. at 17.
                                                      11
       Touarsi contends that the officer did not make deliberative decisions because processing

travelers at the border is a routine event, and Touarsi is routinely detained for several hours

whenever he returns from abroad. Pl. Mem. at 20. The deliberative process privilege, however,

“protect[s] materials that concern individualized decisionmaking” as well as “the development of

generally applicable policy” and thus protects routine decisionmaking. Hinkley v. United States,

140 F.3d 277, 284 (D.C. Cir. 1998) (citing Mapother v. DOJ, 3 F.3d 1533, 1537–40 (D.C. Cir.

1993)); accord Hamilton Sec. Grp. Inc. v. HUD, 106 F. Supp. 2d 23, 32 (D.D.C. 2000), aff’d sum

nom., No. 00-5331, 2001 WL 238162 (D.C. Cir. Feb. 23, 2001) (rejecting argument that document

was not protected by deliberative process privilege because it was created “in the routine course of

business”). Accordingly, the Court determines that CBP has adequately justified withholding the

officer’s notes under the deliberative process privilege.

               D. Exemptions 6 and 7(C)

       Exemption 6 protects “personnel and medical files and similar files the disclosure of which

would constitute a clearly unwarranted invasion of personal privacy[.]” 5 U.S.C. § 552(b)(6).

“Exemption 6 is designed to protect personal information in public records, even if it is not

embarrassing or of an intimate nature[.]” Nat’l Ass’n of Retired Fed. Emps. v. Horner, 879 F.2d
873, 875 (D.C. Cir. 1989) (citing U.S. Dep’t of State v. Wash. Post Co., 456 U.S. 595, 600 (1982)).

Exemption 7(C) similarly protects “information compiled for law enforcement purposes” to the

extent it “could reasonably be expected to constitute an unwarranted invasion of personal

privacy[.]” 55 U.S.C. § 552(b)(7(C). In applying both exemptions, courts “weigh the ‘privacy



The Suzuki declaration establishes, however, that all reasonably segregable information has been
released. Suzuki Decl. ¶ 34. As explained in greater detail below, this declaration satisfies the
agency’s obligation to demonstrate that it adequately segregated non-exempt material. Moreover,
the government need not disclose factual information contained in deliberative records to the extent
it would “reveal the government’s deliberations.” In re Sealed Case, 121 F.3d 729, 737 (D.C. Cir.
1997).
                                                  12
interest in non-disclosure against the public interest in the release of the records in order to

determine whether, on balance, the disclosure would work a clearly unwarranted invasion of

personal privacy.’” Lepelletier v. FDIC, 164 F.3d 37, 46 (D.C. Cir. 1999) (quoting Nat’l Ass’n of

Retired Fed. Emps., 879 F.2d at 874); accord DOJ v. Reporters Comm. for Freedom of the Press,

489 U.S. 749, 762 (1989) (applying Exemption 7(C)). “On the privacy side of the ledger, [courts]

have consistently supported nondisclosure of names or other information identifying individuals

appearing in law enforcement records, including investigators, suspects, witnesses, and informants.”

Schrecker v. DOJ, 349 F.3d 657, 661 (D.C. Cir. 2003). This type of third-party information is

“categorically exempt” from disclosure under Exemption 7(C) in the absence of an overriding

public interest in its disclosure. Nation Magazine, Wash. Bureau v. U.S. Customs Serv., 71 F.3d
885, 896 (D.C. Cir. 1995). In analyzing the public’s interest, the inquiry “should focus not on the

general public interest in the subject matter of the FOIA request, but rather on the incremental value

of the specific information being withheld.” Schrecker, 349 F.3d at 661.

       Invoking Exemptions 6 and 7(C), the FBI withheld the names and personal information of

government personnel and third parties who were involved in the investigation of Touarsi’s possible

connection to a terrorist plot, either as suspects, investigators, or sources of information. Hardy

Decl. ¶ 32. Touarsi contends that there is a substantial public interest in assessing whether

institutions like the FBI are properly carrying out their statutory duties, Pl. Mem. at 23–24, but he

does not explain why learning these names will help the public understand government activities.

Reciting FOIA’s general goal of government oversight is insufficient to obtain the names of

individuals contained in law enforcement records. See Schrecker, 349 F.3d at 661 (general public

interest in reviewing government activity insufficient to justify revealing personal information);

Am. Immigration Lawyers Ass’n v. Executive Office for Immigration Review, No. 13-cv-00840

(CRC), 2014 WL 7356566, at *3–5 (D.D.C. Dec. 24, 2014) (same). The government serves the

                                                   13
interest Touarsi articulates by providing the documents associated with his investigation more

generally, to the extent they may be disclosed under FOIA’s exemptions. See, e.g., McCutchen v.

U.S. Dep’t of Health & Human Servs., 30 F.3d 183, 188 (D.C. Cir. 1994) (“A mere desire to review

how an agency is doing its job, coupled with allegations that it is not, does not create a public

interest sufficient to override the privacy interests protected by Exemption 7(C).”). Touarsi thus

has failed to demonstrate any exceptional circumstance warranting the release of private

information that is ordinarily withheld in FOIA cases.

               E. Exemption 7(D)

       FOIA Exemption 7(D) protects law enforcement records that “could reasonably be expected

to disclose the identity of a confidential source” as well as information furnished by the source on a

confidential basis. 5 U.S.C. § 552(b)(7)(D). “A source is confidential within the meaning of

[E]xemption 7(D) if the source ‘provided information under an express assurance of confidentiality

or in circumstances from which such an assurance could be reasonably inferred.’” Williams v. FBI,

69 F.3d 1155, 1159 (D.C. Cir. 1995) (per curiam) (quoting DOJ v. Landano, 508 U.S. 165, 170–74

(1993)). There is no general “presumption that a source is confidential within the meaning of

[FOIA] Exemption 7(D) whenever [a] source provides information [to a law enforcement agency]

in the course of a criminal investigation.” Landano, 508 U.S. at 181.

       The FBI withheld the permanent “symbol designations” of, and the information provided

by, informants who it contends were given an express assurance of confidentiality. Hardy Decl. ¶¶

94, 98. Touarsi claims that DOJ must disclose redacted confidentiality agreements in order to

establish that the informants were in fact given express assurances. Pl. Mem. at 27. The Hardy

declaration, however, explains that the FBI only assigns symbol designations to informants who are

given express assurances of confidentiality, and that each of these informants has been assigned

such a designation. Hardy Decl. ¶ 98. This declaration is sufficient to establish that each source is

                                                  14
confidential. Skinner v. DOJ, 744 F. Supp. 2d 185, 215 (D.D.C. 2010) (The government may

demonstrate that a particular source was given an express assurance of confidentiality by showing

that it was agency practice to do so for informants given symbol numbers). 4

               F. Exemption 7(E)

       Exemption 7(E) protects law enforcement records that “would disclose techniques and

procedures for law enforcement investigations . . . if such disclosure could reasonably be expected

to risk circumvention of the law.” 5 U.S.C. § 552(b)(7)(E). “[A] highly specific burden of showing

how the law will be circumvented” is not required; instead, “exemption 7(E) only requires that [the

agency] ‘demonstrate[] logically how the release of [the requested] information might create a risk

of circumvention of the law.’” Mayer Brown LLP v. IRS, 562 F.3d 1190, 1194 (D.C. Cir. 2009)

(quoting PHE, Inc. v. DOJ, 983 F.2d 248, 251 (D.C. Cir. 1993)). “While Exemption 7(E)’s

protection is generally limited to techniques or procedures that are not well-known to the public,

even commonly known procedures may be protected from disclosure if the disclosure could reduce

or nullify their effectiveness.” Am. Immigration Lawyers Ass’n v. U.S. Dep’t of Homeland Sec.,

852 F. Supp. 2d 66, 78 (D.D.C. 2012) (citing among others Judicial Watch, Inc. v. U.S. Dep’t of

Comm., 337 F. Supp. 2d 146, 181 (D.D.C. 2004)).

       Here, the agencies withheld various categories of records based on different justifications.

The FBI withheld techniques and procedures used in investigating Touarsi because, according to

the Bureau, revealing this information would disclose what circumstances trigger the Bureau’s use

of a particular investigatory technique. Hardy Decl. ¶ 101. It also withheld the locations and

identities of FBI units connected to particular investigations under the theory that revealing this

4
  The FBI also withheld the name of and information provided by a source it contends was given an
implied assurance of confidentiality as well as law enforcement officials who themselves provided
information gained from an informant. Hardy Decl. ¶¶ 90–93. Because this information was also
withheld under Exemptions 1, 6, 7(C), and 7(E), Second Hardy Decl. ¶¶ 8–9, the Court need not
determine whether it may also be withheld under Exemption 7(D).
                                                  15
information would enable individuals to determine where the Bureau has directed its investigatory

resources. Id. ¶ 103. CBP withheld computer codes and designations from its records because

release of this information would make it easier for individuals to gain unauthorized access to, and

manipulate, CBP electronic files. Suzuki Decl. ¶ 32. And both agencies, along with ICE, withheld

search results from various electronic databases used in investigations, contending that revealing the

manner in which they are searched would enable individuals to circumvent identification. Hardy

Decl. ¶ 102; Suzuki Decl. ¶ 33; Fuss Decl. ¶ 21. These descriptions adequately explain that the

information withheld constitutes law enforcement techniques and methods and how revealing this

information could reduce their effectiveness. See, e.g., Skinner, 744 F. Supp. 2d at 215

(withholding under exemption 7(E) is proper if disclosure would help “‘potential criminals predict

future investigative actions by the FBI and consequently employ countermeasures to neutralize

those techniques’” (quoting Perrone v. FBI, 908 F. Supp. 24, 28 (D.D.C. 1995))). 5

               G. “Missing” Responsive Documents

       Touarsi contends that the FBI has failed to explain in the Hardy Declaration why 116 pages

were withheld in full or in part after they were sent to CBP for review. Pl. Mem. at 13–14. But

those withholdings were explained in the declaration of Shari Suzuki, a FOIA appeals officer at

CBP, who states that the pages were withheld under exemptions 5, 6, 7(C), and 7(E) and provides

the categories of information that were withheld under each exemption. Suzuki Decl. ¶¶ 14–33.

For instance, and as discussed in detail above, Suzuki’s declaration explains that CBP withheld

under Exemption 5 the handwritten notes of a CBP officer who questioned Touarsi when he was

returning from abroad, id. ¶ 17, and withheld under Exemption 7(C) “government fax and phone

5
  Touarsi claims that because several of the produced documents are labeled “Routine,” the law
enforcement techniques that were withheld must have been routine and therefore are not protected.
Pl. Mem. at 29. The FBI explains, however, that this document label is not a description of the law
enforcement techniques that may have been used as part of an investigation but instead identifies
that the particular report is not time-sensitive. Second Hardy Decl. ¶ 10.
                                                 16
numbers, the names of government employees, [and] a CBP employee’s social security number,”

among other information, id. ¶ 26. The Suzuki declaration thus supports the withholding of the 116

pages at issue.

                  H. Public Domain

           “Under [the] public domain doctrine, materials normally immunized from disclosure under

FOIA lose their protective cloak once disclosed and preserved in a permanent public record.”

Cottone v. Reno, 193 F.3d 550, 554 (D.C. Cir. 1999) (citing Niagara Mohawk Power Corp. v. U.S.

Dep’t of Energy, 169 F.3d 16, 19 (D.C. Cir. 1999)). “[A] plaintiff asserting that information has

been previously disclosed bears the initial burden of pointing to specific information in the public

domain that duplicates that being withheld.” Public Citizen v. U.S. Dep’t of State, 11 F.3d 198, 201

(D.C. Cir. 1993) (citing Afshar v. U.S. Dep’t of State, 702 F.2d 1125, 1130 (D.C. Cir. 1983)). For

an item to be in the public domain, it must be “officially acknowledged,” meaning (1) “the

information requested must be as specific as the information previously released;” (2) “the

information requested must match the information previously disclosed;” and (3) “the information

requested must already have been made public through an official and documented disclosure.”

Fitzgibbon v. CIA, 911 F.2d 755, 765 (D.C. Cir. 1990).

       Touarsi contends that DOJ must release the names of other “suspects in the suspected plot

which lead to Plaintiff’s detention” because they were mentioned in newspaper articles. Pl. Mem.

at 14. Touarsi does not provide these newspaper articles, describe them, or otherwise demonstrate

that the suspects’ names have been officially acknowledged by the government. Accordingly, he

has not met his burden to point to specific information to which the public domain exemption

applies.




                                                  17
                I. Duty to Segregate

       The government is required to disclose any reasonably segregable portions of documents

containing withheld information. Mead Data Central, Inc. v. U.S. Dep’t of the Air Force, 566 F.2d
242, 260 (D.C. Cir. 1977). Touarsi contends the FBI has not shown that it reasonably segregated

non-exempt material because it only provides Hardy’s declaration that the Bureau reviewed the

documents page-by-page and released segregable, non-exempt information. Pl. Mem. at 29–30.

But similarly detailed declarations providing that an agency conducted a page-by-page search are

regularly accepted in this Circuit. See, e.g., Johnson v. Executive Office for U.S. Attorneys, 310
F.3d 771, 776 (D.C. Cir. 2002) (segregability requirement is met by an “affidavit indicating that an

agency official conducted a review of each document and determined that the documents did not

contain segregable information”); Island Film, S.A. v. U.S. Dep’t of the Treasury, 869 F. Supp. 2d
123, 139 (D.D.C. 2012) (accepting similarly worded agency declaration). Accordingly, the Hardy

declaration is sufficient to satisfy the Bureau’s obligation to demonstrate that it reasonably

segregated all non-exempt information.

       Touarsi also contends that the FBI is obligated to segregate and release non-exempt words

or phrases that are meaningless outside of the surrounding withholdings. Pl. Mem. at 30. It is

settled law, however, that an agency need not segregate and disclose “‘disjointed words, phrases, or

even sentences which taken separately or together have minimal or no informational content.’”

Schoenman v. FBI, 763 F. Supp. 2d 173, 202 (D.D.C. 2011) (quoting Mead Data Central, 566 F.2d

at 261 n.55).

                J. Record Expungement

       Touarsi also asks the Court to expunge government records regarding him pursuant to the

Court’s equitable powers. Pl. Mem. at 31–32. The Court declines to do so. Compelling disclosure

is the only explicitly available remedy under FOIA, 5 U.S.C. § 552(a)(4)(B), and Touarsi cites no

                                                  18
case where a court has expunged records as a remedy for the government’s misapplication of FOIA

exemptions. 6 Ordering expungement, moreover, would be inappropriate given that the Court does

not analyze the content of the records requested in a FOIA action other than to determine whether

material is properly withheld under the statute’s specifically enumerated exemptions. And even if

record expungement could be appropriate in some circumstance, Touarsi has not demonstrated that

the government unlawfully withheld the records challenged here.

               K. Attorney’s Fees

        Finally, Touarsi requests attorney’s fees because DOJ apparently did not search an

electronic surveillance database in response to Touarsi’s FOIA request until after he filed suit. Pl.

Mem. at 33. The Court will deny this request. A plaintiff may not recover attorney’s fees in a

FOIA action merely because the agency released additional documents after the plaintiff filed a

complaint in federal court. Weisberg v. DOJ, 745 F.2d 1476, 1496 (D.C. Cir. 1984). Moreover,

Touarsi has not demonstrated that he has “substantially prevailed” in this litigation more

generally—as is required to obtain attorney’s fees under FOIA—because he has not obtained a

“judicial order,” “enforceable written agreement or consent decree,” or a “voluntary or unilateral

change in position by the agency.” 5 U.S.C. §§ 552(a)(4)(E)(i)–(ii).

        IV.    Conclusion

        For the foregoing reasons, the Court will grant the government’s Motion for Summary

Judgment. An Order accompanies this Memorandum Opinion.




                                                             CHRISTOPHER R. COOPER
                                                             United States District Judge
Date:    January 23, 2015

6
 While Touarsi is correct that the Privacy Act lists record modification as an available remedy, 5
U.S.C. § 552a(g)(2)(A), he has not brought any claim under that Act.
                                                  19